U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51638 GULFSLOPE ENERGY, INC. (Exact name of the issuer as specified in its charter) Delaware 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 3984 Washington Blvd. #342 Fremont, CA 94538 (Address of Principal Executive Offices) (415) 800-4344 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] APPLICABLE ONLY TO ISSUER INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] Not applicable. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date. The number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of August 10, 2012 Common Capital Voting Stock, $0.001 par value per share PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. June 30, 2012 C O N T E N T S Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 -3- GulfSlope Energy, Inc. [fka Plan A Promotions, Inc.] (A Development Stage Company) Condensed Balance Sheets As of June 30, 2012 and September 30, 2011 (Unaudited) 6/30/2012 9/30/2011 Assets Current Assets Cash $ $ Prepaids - Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Liabilities - Related-Party Payable - Note 3 - Total Current Liabilities Total Liabilities $ $ Stockholders' Equity Preferred Stock; par value ($0.001); - - Authorized 50,000,000 shares none issued or outstanding Common Stock; par value ($0.001); Authorized 750,000,000 shares; issued and outstanding 230,150,000 and 10,000,000 respectively Stock subscription receivable - ) Additional paid in capital - shares to be issued Paid-in Capital Deficit Accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed financial statements. -4- GulfSlope Energy, Inc. [fka Plan A Promotions, Inc.] (A Development Stage Company) Condensed Statements of Operations For the Three and Nine Months Ended June 30, 2012 and 2011, and For the Period from Inception through June 30, 2012 (Unaudited) For the For the For the For the Since Inception Three Months Three Months Nine Months Nine Months [12/12/03] Ended Ended Ended Ended through 6/30/2012 6/30/2011 6/30/2012 6/30/2011 6/30/2012 Revenues $ - $ - $ - $ - $ Revenues from Related Parties - Total Revenue - Cost of Sales - Cost of Sales to Related Parties - Total Cost of Sales - Gross Profit - General & Administrative Expenses Net Loss from Operations ) Other Income/(Expenses): Interest Expense ) Net Loss Before Income Taxes ) Provision for Income Taxes - ) Net Loss ) Loss Per Share - Basic and Diluted $ ) $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding – Basic and Diluted See accompanying notes to condensed financial statements. -5- GulfSlope Energy, Inc. [fka Plan A Promotions, Inc.] (A Development Stage Company) Condensed Statements of Cash Flows For theNine Months Ended June 30, 2012 and 2011, and For the Period from Inception through June 30, 2012 (Unaudited) For the For the Since Nine Months Nine Months Inception Ended Ended [12/12/03 - 6/30/2012 6/30/2011 6/30/2012] Cash From Operating Activities Net Loss ) ) ) Adjustments to reconcile net income/loss to net cash From Operating Activities: Depreciation Stock issued for services Changes in operating assets and liabilities: (Increase)/Decrease in Prepaid Expenses ) - ) Increase/(Decrease) in Accounts Payable/Accrued Liabilities ) Increase/(Decrease) in Accrued Interest/Related Party Payable ) ) Net Cash From Operating Activities ) ) Cash From Investing Activities Purchase of Equipment - - ) Net Cash From Investing Activities - - ) Cash from Financing Activities Issued Stock for Cash Loan from Shareholders Payment on Loans from Shareholders ) ) ) Net Cash From Financing Activities Net Increase/(Decrease) in cash - Beginning Cash Balance - - Ending Cash Balance $ $ - $ Supplemental Schedule of Cash Flow Activities Cash paid for income taxes $ - $ - $ Cash paid for interest $ 60 $ $ Related party debt forgiveness $ - $ $ Property contributed by shareholder $ - $ - $ Stock issued for prepaid services $ $ - $ See accompanying notes to condensed financial statements. -6- GulfSlope Energy, Inc. [fka Plan A Promotions, Inc.] (A Development Stage Company) Notes to Condensed Financial Statements June 30, 2012 (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying financial statements have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The interim financial statements reflect all adjustments, consisting of normal recurring adjustments which, in the opinion of management, are necessary to present a fair statement of the results for the period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011. The results of operations for the period ended June 30, 2012, are not necessarily indicative of the operating results for the full year. NOTE 2 - LIQUIDITY/GOING CONCERN The Company’s planof operation for the next twelvemonths is to: (i) consider guidelines of industries in which we may have an interest; (ii) adopt a business plan regarding engaging in the business of any selected industry; and (iii) commence such operations through funding and/or the acquisition of a “going concern” engaged in any industry selected.However, the Company does not currently have significant assets, nor has it established operations, and has accumulated losses since inception.These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3 - RELATED PARTY TRANSACTIONS During August through September 2011, John Preftokis, the Company’s former officer and director, paid $1,619 in expenses to third parties on behalf of the Company.The amount was paid in full on June 6, 2012. On June 22, 2012, subsequent to the date of his resignation as an officer and director of the Company, the Company entered into a one-year consulting agreement with John Preftokis.In consideration for entering into the consulting agreement, Mr. Preftokis was issued 5 million shares of Company common stock.See note 4. On May 1, 2012, James Askew, a shareholder and currently the Company’s sole officer and director, loaned the Company the sum of $7,200.The Company issued a promissory note in the original principal amount of $7,200.The note bore interest at 10% per annum and was due and payable upon the earlier of (i) June 1, 2012 and (ii) the closing of an equity or equity equivalent financing resulting in gross proceeds of at least $500,000.The outstanding principal due under the note was convertible at any time into shares of Company common stock at a conversion price of $0.01 per share.The Company paid the principal and all accrued interest in full in cash on June 21, 2012. In May 2012, the Company and Mr. Askew entered into a consulting agreement pursuant to which Mr. Askew would provide the Company’s board of directors advice relating to certain of the Company’s strategic and business development activities (at a high level), including business development financing, and corporate strategy.In consideration for entering into the consulting agreement, Mr. Askew was issued 50 million shares of the Company’s common stock.Mr. Askew’s obligations under the consulting agreement have been replaced and superseded as described in Note 5 – Officers and Directors below. In May 2012, the Company and John B. Connally III entered into a consulting agreement pursuant to which Mr. Connally would provide the Company’s board of directors advice relating to certain of the Company’s strategic and business development activities (at a high level), including business development financing, and corporate strategy.In consideration for entering into the consulting agreement, Mr. Connally was issued 50 million shares of the Company’s common stock, and as a result of such issuance, Mr. Connally now holds in excess of 10% of our outstanding shares of common stock.See note 4. -7- On June 21, 2012, James Askew was appointed as the Company’s President, Chief Executive Officer, Secretary, Treasurer, and as Chairman of the board of directors.In connection with the appointment of Mr. Askew, the Company and Mr. Askew entered into a n employment agreement, dated effective June 21, 2012, pursuant to which Mr. Askew has agreed to serve in the capacities set forth above for a period of three (3) years.The agreement may be terminated by the Company without cause upon 90 days written notice.Under the agreement, Mr. Askew will be paid a base salary of $300,000 per year, and will be eligible to receive bonuses at the discretion of the Company’s board of directors.The agreement also entitled Mr. Askew to participate in the Company’s benefit plans.The Company also paid Mr. Askew a one-time cash sign-on bonus of $100,000.The agreement does not provide for any severance payments upon termination of the agreement by the Company, other than provisions for the reimbursement of accrued expenses and unpaid base compensation.The agreement also contains confidentiality provisions consistent with his fiduciary duties owed to the Company.This employment agreement replaced and superseded Mr. Askew’s consulting agreement entered into in May 2012 (see description of the May 2012 consulting agreement above in this Note 3).The 50,000,000 shares issued to Mr. Askew were unaffected by the replacement of the May 2012 consulting agreement with the June 2012 employment agreement. NOTE 4 – COMMON STOCK/PAID IN CAPITAL As of September 30, 2011 there were 11,650,000 shares to be issued for gross proceeds of $116,500. The Company had received $110,000 as of September 30, 2011 and the remaining $6,500 was included as a stock subscription receivable.In October 2011, the 11,650,000 shares were issued, and the $6,500 was received.The shares were issued private placement in reliance upon the exemptions provided by Section 4(2) of the Securities Act of 1933, as amended (“Securities Act”), and Regulation D promulgated thereunder. In October 2011, the Company sold 2,000,000 shares of common stock for $20,000 cash in a private placement in reliance upon the exemptions provided by Section 4(2) of the Securities Act and Regulation D promulgated thereunder. Effective April 13, 2012, the Company completed a reincorporation in the State of Delaware from the State of Utah.The reincorporation was effected by the merger of Plan A with and into GulfSlope Energy, Inc., a newly formed, wholly owned Delaware subsidiary.As of the effective time of the reincorporation merger, Plan A ceased to exist as a separate entity with GulfSlope being the surviving entity.Each outstanding share of common stock of Plan A was automatically converted into one share of GulfSlope common stock.The par value of GulfSlope common stock and preferred stock changed from $0.01 per share to $0.001 per share.In addition, the number of authorized shares of common stock was increased from 50,000,000 to 750,000,000 and the number of authorized shares of preferred stock was increased from 5,000,000 to 50,000,000.These financial statements and related notes five retroactive effect to the change in par value. On May 1, 2012, the Company issued 20,000,000 shares of common stock to John Preftokis, the Company’s former President and Chief Executive Officer, for services rendered valued at $200,000 or $0.01 per share. On May 1, 2012, the Company issued 10,000,000 shares of common stock to five third parties for services rendered valued at $100,000 or $0.01 per share. On May 1, 2012, the Company issued 50,000,000 shares of common stock to a third party for services rendered pursuant to a one-year consulting agreement. This agreement was valued at $500,000 or $0.01 per share.As of June 30, 2012, $83,333 has been expensed with $416,667 recorded as a prepaid expense. On May 1, 2012, the Company issued 50,000,000 shares of common stock to James Askew, its current President and Chief Executive Officer, for services rendered pursuant to a one-year consulting agreement.This agreement was valued at $500,000 or $0.01 per share.See Note 5. In May and June 2012, the Company sold 76,500,000 shares of common stock for $765,000 cash in a private placement in reliance upon the exemptions provided by Section 4(2) of the Securities Act and Regulation D promulgated thereunder. On June 22, 2012, the Company entered into a one-year consulting agreement with John Preftokis, the Company’s former President and Chief Executive Officer, which obligated the Company to issue 5,000,000 shares to Mr. Preftokis.The shares had not been issued as of June 30, 2012 and were included in additional paid in capital – shares to be issued.This agreement was valued at $50,000, or $0.01 per share.As of June 30, 2012, $1,111 has been expensed with $48,889 recorded as a prepaid expense. -8- NOTE5 - RECENT ACCOUNTING PRONOUNCEMENTS The Company has reviewed all recently issued, but not yet adopted, accounting standards in order to determine their effects, if any, on its results of operation, financial position or cash flows. Based on that review, the Company believes that none of these pronouncements will have a significant effect on its financial statements. NOTE 6 - SUBSEQUENT EVENTS On July 16, 2012, the Company issued 5,000,000 shares to John Preftokis, the Company’s former President and Chief Executive Officer, pursuant to a consulting agreement as noted in Note 4 above. In July 2012, Mr. Connally’s consulting agreement described in Note 4 was amended, and in consideration for the significant amount of time Mr. Connally has and will devote to the Company, the Company agreed to pay Mr. Connally a $25,000 cash retainer and a monthly cash consulting fee of $10,000 per month beginning July 1, 2012. -9- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-looking Statements Statements made in this Quarterly Report which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and our business, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words “may,” “would,” “could,” “should,” “expects,” “projects,” “anticipates,” “believes,” “estimates,” “plans,” “intends,” “targets” or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which we may conduct business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our current or potential business and related matters. Accordingly, results actually achieved may differ materially from expected results in these statements.Forward-looking statements speak only as of the date they are made.We do not undertake, and specifically disclaim, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Plan of Operations Our plan of operation for the next twelvemonths is to: (i) consider guidelines of industries in which we may have an interest; (ii) adopt a business plan regarding engaging in the business of any selected industry; and (iii) commence such operations through funding and/or the acquisition of a “going concern” engaged in any industry selected. Results of Operations Three Months Ended June 30, 2012 Compared to Three Months Ended June 30, 2011 We had no operations during the quarterly period ended June 30, 2012, nor do we have operations as of the date of this filing.We had no sales during the three months ended June 30, 2012 and 2011. General and administrative expenses were $1,108,947 for the three months ended June 30, 2012, compared to $26,160 for the three months ended June 30, 2011. The increase in general and administrative expenses of approximately $1,083,000 for the three months ended June 30, 2012 compared to the same period in 2011 was primarily attributed to: · approximately $416,000 in consulting fees (primarily paid in the form of stock issued to third parties) incurred in 2012, · $628,000 in salaries (primarily attributed to compensation to the current Chief Executive Officer composed of $500,000 value in common stock, a $100,000 cash sign on bonus, and a one month $25,000 cash salary payment) incurred in 2012, and · approximately $40,000 in legal professional fees in relation to our company’s reorganization in 2012. We had a net loss of $1,109,007 for the June 30, 2012, period compared to a net loss of $27,112 for the June 30, 2011, period.The increase in net loss of approximately $1,082,000 was primarily attributable to the aforementioned increase in general and administrative expenses. Nine Months Ended June 30, 2012 Compared to Nine Months Ended June 30, 2011 We had no operations during the nine month period ended June 30, 2012, nor do we have operations as of the date of this filing. We had no sales during the nine month periods ended June 30, 2012 and June 30, 2011.General and administrative expenses were $1,215,946 for the nine months ended June 30, 2012, compared to $32,865 for the June 30, 2011 nine month period.The increase in general and administrative expenses of approximately $1,183,000 for the nine months ended June 30, 2012 compared to the same period in 2011 was primarily attributed to: · approximately $487,000 in consulting fees (primarily paid in the form of stock issued to third parties) incurred in 2012, · $634,000 in salaries (primarily attributed to compensation to the current Chief Executive Officer composed of $500,000 value in common stock, a $100,000 cash sign on bonus, and a one month $25,000 cash salary payment)incurred in 2012, and · approximately $63,000 in legal professional fees in relation to our company’s reorganization in 2012. We had a net loss of $1,216,006 for the June 30, 2012, period compared to a net loss of $36,072 for the June 30, 2011, period.The increase in net loss of approximately $1,180,000 was primarily attributable to the aforementioned increase in general and administrative expenses. -10- Liquidity and Capital Requirements During the next 12 months, our foreseeable cash requirements will primarily relate to 1) maintaining our good standing; the payment of our SEC reporting filing expenses, including associated legal and accounting fees; costs incident to reviewing or investigating any potential business venture, 2) compensation of our sole officer and a third party consultant,and 3) maintaining our good standing as a corporation in our state of organization. However, if we acquire assets or launch operations, we may need to raise additional capital.As of June 30, 2012, we had $550,282 in cash. Future equity financings may be dilutive to our stockholders, and the terms of future equity financings may include preferences or rights superior to our common stock.Debt financings may involve a pledge of assets and will rank senior to our common stock.We have historically financed our operations through best efforts private debt and equity financing.The Company has no other sources of financing and will continue to rely on best efforts equity, equity equivalent, or debt financings and borrowings from related parties. There are no additional commitments from or assurances that we will be able to obtain additional capital on terms favorable to the Company or at all.Failure to raise additional capital, on favorable terms or at all, will likely cause us to curtail or cease operations.Our auditors have issued a going concern opinion for our financial statements due to their substantial doubt about our ability to continue as a going concern. Off-balance Sheet Arrangements None; not applicable Item 3.Quantitative and Qualitative Disclosures About Market Risk. Not required. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in rules and forms adopted by the Securities and Exchange Commission, and that such information is accumulated and communicated to management to allow timely decisions regarding required disclosures. Under the supervision and with the participation of our management, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act). Based upon that evaluation, our management concluded that, as of June 30, 2012, our disclosure controls and procedures were effective at a reasonable assurance level to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Limitations on the Effectiveness of Controls The Company's management is responsible for establishing and maintaining adequate internal control over financial reporting. The Company's internal control over financial reporting is designed to provide reasonable assurance as to the reliability of the Company's financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Changes in Internal Control Over Financial Reporting In connection with the evaluation of the Company's internal controls during the Company's last fiscal quarter covered by this report required by paragraph (d) of Rules 13a-15 and 15d-15 under the Exchange Act, the Company's principal executive officer and principal financial officer have determined that as of June 30, 2012, there were no changes to the Company's internal controls over financial reporting that have materially affected, or are reasonably likely to materially effect, the Company's internal controls over financial reporting. -11- PART II - OTHER INFORMATION Item 1. Legal Proceedings None; not applicable. Item 1A. Risk Factors Not required. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None; not applicable. Item 3. Defaults Upon Senior Securities None; not applicable. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. Item 6. Exhibits The following exhibits are attached hereto or are incorporated by reference: ExhibitNo. Description Form of Subscription Agreement, incorporated by reference to Exhibit 10.1 of the Company’s Form 8-K filed with the SEC on June 6, 2012. Employment Agreement, dated effective June 21, 2012, by and between the Company and James M. Askew, incorporated by reference to Exhibit 10.2 of the Company’s Form 8-K filed with the SEC on June 25, 2012. Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-14(a)/15d-14(a) 32.1 (1) Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 18 U.S.C. Section 1350, adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. The following financial information from our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 formatted in Extensible Business Reporting language (XBRL); (i) Condensed Balance Sheets, (ii) Condensed Statements of Operations, (iii) Condensed Statements of Cash Flows and (iv) Notes to the Condensed Financial Statements(2) Filed herewith. Pursuant to Rule406T of Regulation S-T, the Interactive Data Files on Exhibit101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. -12- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Issuer has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GULFSLOPE ENERGY, INC. (Issuer) Date: 08/14/2012 By: /s/James M.Askew, James M. Askew, Principal Executive Officer, Principal Financial Officer, President and Director -13-
